Title: The American Peace Commissioners: Acceptance of the British Declaration of the Cessation of Hostilities, [20 January 1783]
From: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry
To: 


When Franklin, Adams, and William Temple Franklin arrived at Vergennes’ office at ten o’clock on the morning of January 20, they learned that Fitzherbert and Aranda would arrive at eleven to conclude the preliminary peace agreements between France and Great Britain, and Great Britain and Spain. After examining and signing those documents, Fitzherbert (in lieu of Oswald, who had been called back to England) presented Franklin and Adams with a declaration of an armistice. Their reciprocal declaration, the present document, incorporated his text. The two documents were signed, sealed, and exchanged. Adams commented in his diary, “Thus was this mighty System terminated with as little Ceremony, and in as short a Time as a Marriage Settlement.”
The Americans returned to Paris, where they dined with the duchesse d’Enville and the duc de La Rochefoucauld. The latter recalled Franklin telling him as they embraced, “Pouvois-je espérer, à mon âge, de jouir d’un pareil bonheur?”
Vergennes related the news to Lenoir at three o’clock in the afternoon, and the lieutenant général de police saw to it that the information was disseminated in cafés and theaters. That evening at the Théâtre-Français, the renowned comedian Molé announced that the company would perform L’Anglois à Bordeaux the following Saturday, in honor of the peace. This one-act play by Charles-Simon Favart had been composed in March, 1763, in honor of the signing of the Treaty of Paris; its allusions were updated for this reprise.
 

[January 20, 1783]
Nous soussignés Ministres Plenipotentiaires des Etats-Unis de l’Amerique Septentrionale, aïant reçu de la Part de M. Fitzherbert Ministre Plenipotentiaire de sa Majesté Britanique une Declaration relative a une suspension d’Armes a établir entre sa de. [dite] Majesté et les dits Etats dont la teneur s’ensuit.

“Comme les Articles Preliminaires arrettés et signés aujourd’hui entre sa Majesté le Roi de la Grande Bretagne et sa Majesté le Roi très Chretien d’une Part, et aussi entre sa dite Majesté Britanique et sa Majesté Catholique d’autre Part, renferment la Stipulation de la Cessation des Hostilités entre ces trois Puissances; laquelle doit commencer après l’Echange des Ratifications des dits Articles Préliminaires; Et comme par le Traité Provisionel signé le trente Novembre dernier, entre sa Majesté Britanique et les Etats Unis de l’Amerique Septentrionale; il a été stipulé, que ce Traité sortiroit son Effet aussitot que la Paix entre les des. [dites] Couronnes seroit retablie, Le sousigné, Ministre Plenipotentiaire de sa Majesté Britanique, declare au Nom et par Ordre exprès du Roi son Maitre, que les dits Etats Unis de l’Amerique Septentrionale, leurs Sujets et leurs Possessions seront compris dans la Suspension d’Armes susmentionée, et qu’ils jouiront en Consequence du Benéfice de la Cessation des Hostilités aux mêmes Epoques, et de la meme maniere que les trois Couronnes susdites leurs Sujets et leurs Possessions respectives, le tout a Condition, que de la Part et au Nom des dits Etats Unis de l’Amerique Septentrionale il soit delivré une Declaration semblable qui constate leur Assentiment a la presente Suspension d’Armes et renferme l’Assurance de la plus parfaite Reciprocité de leur Part.
“En foi de quoi, Nous Ministres Plenipotentiaire de sa Majesté Britanique, avons signé la presente Declaration, et y avons fait aposer le Cachet de nos Armes.
A Versailles le 20 Janr. 1783.
(signé) Alleyne Fitz-Herbert”    L.S.


Avons au Nom des dits Etats Unis de l’Amerique septentrionale, et en Vertu des Pouvoirs dont ils nous ont munis, accepté la Declaration ci dessus; l’acceptons par ces Presentes purement et simplement, et declarons reciproquement que les dits Etats feront cesser toutes hostilités contre sa Majesté Britanique ses Sujets et ses Possessions aux Termes et aux Epoques convenus entre sa de. [dite] Majesté le Roi de la Grande Bretagne sa Majesté le Roi de France et sa Majesté le Roi d’Espagne, ainsi et de la meme maniere qu’il a été convenu entre ces trois Couronnes, et pour produire le meme Effet.
En foi de quoi Nous Ministres Plenipotentiaires des Etats-Unis de l’Amerique septentrionale avons signé la Presente Declaration et y avons apposé les Cachets des nos Armes. A Versailles le Vingt Janvier mil sept Cent quatre vingt trois.


John Adams }
signé
{ B. Franklin


L.S.

L.S.



